DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed Apr. 05, 2022 in which claims 1-7, 9, and 21-29 have been amended. Claim 10 is canceled. Claims 12-20 were previously cancelled. Claim 30 is added. Thus, claims 1-9, 11 and 21-30 are pending in the application. 
			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., obtaining, by one or more hardware processors, user interaction data corresponding to a communication from a first communication device of a user to a service provider server, wherein the communication is regarding a user account with the service provider server; extracting, by the one or more hardware processors from the user interaction data, a plurality of features comprising one or more of textual data features or audio data features; determining, by the one or more hardware processors, an intent of the communication using a machine learning-trained classifier based on the plurality of features; grouping, by the one or more hardware processors, the communication with a plurality of past communications that is associated with the intent; assigning, by the one or more hardware processors, each of the plurality of past communications and the communication to one or more clusters from a plurality of clusters using one or more clustering algorithms; identifying, by the one or more hardware processors and from the plurality of clusters, a particular cluster to which the communication is assigned ; deriving, by the one or more hardware processors, one or more common attributes shared by past communications within the particular cluster; detecting, by the one or more hardware processors, an anomaly associated with the particular cluster based on the one or more common attributes; determining, by the one or more hardware processors, a risk level for the communication based on the anomaly; and restricting, by the one or more hardware processors, the user from accessing to one or more services of the service provider server through the user account based on the risk level. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (evaluating risks of electronic transactions and restricting access is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  The claims recite a method to analyze user interaction data for actionable insight. The claim also recites hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms. That is, other than, hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms to be generic computer elements (see Fig. 1, Fig. 3, [0038], [0051], [0074], [0083]). A service provider server, clustering algorithms and a machine learning-trained classifier, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 21 and 26 and hence the claims 21 and 26 are rejected on similar grounds as claim 1.
Dependent claims 2-9, 11, 22-25 and 27-30 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2 and 22, the steps, “wherein the first communication device was authenticated to access the user account via a first authentication process, and wherein the method further comprises: analyzing the plurality of past communications; detecting one or more anomalies within the plurality of past communications based on the analyzing; and in response to detecting the one or more anomalies, performing a second authentication process with the user via the first communication device for accessing the user account.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 3 and 23, the steps, “wherein the detecting the one or more anomalies comprises: generating a plurality of clusters based on the plurality of past communications using one or more clustering algorithms, wherein each of the plurality of clusters corresponds to a unique pattern of activities; determining whether the unique pattern of activities corresponds to a malicious activity”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The clustering algorithm, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a clustering algorithm is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claims 4 and 24, the steps, “determining whether the one or more anomalies exceed a threshold number of anomalies; generating a report indicating the one or more anomalies when the one or more anomalies exceed the threshold number of anomalies; transmitting the report to a second communication device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A second communication device, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a second communication device is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claims 5 and 25, the steps, “wherein the obtaining the user interaction data comprises: obtaining textual data associated with a first type of interaction from a first data structure in a data repository communicably coupled to the service provider server; obtaining audio data associated with a second type of interaction from a second data structure in the data repository; and combining the textual data with the audio data to generate the user interaction data, wherein the textual data and the audio data correspond to different portions of the user interaction data.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 27, the steps, “wherein the user interaction data comprises textual data and audio data, and wherein the extracting the plurality of features comprises: selecting one of a plurality of feature extraction algorithms based on a comparison of performance metrics between each of the plurality of feature extraction algorithms; applying the selected feature extraction algorithm to the user interaction data; extracting a plurality of textual data features from the textual data; and extracting a plurality of audio data features from the audio data.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A feature extraction algorithm, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a feature extraction algorithm is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claims 7 and 28, the steps, “selecting one of a plurality of machine learning-trained classifiers based on a comparison of performance metrics between each of the plurality of machine learning-trained classifiers, wherein the determining the intent of the interaction comprises determining the intent of the interaction using the selected one of the plurality of machine learning-trained classifiers”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 8, the steps, “further comprising: generating a plurality of machine learning-based networks corresponding to a plurality of actionable insight categories.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. Machine learning-based network, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a machine learning-based network is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claims 9 and 29, the steps, “training each of the plurality of machine learning-based networks with a respective training dataset to form a plurality of machine learning-trained classifiers, the respective training dataset comprising labeled interaction data indicating what information pertains to which of the plurality of actionable insight categories; and selecting, from the plurality of machine learning-trained classifiers, the machine learning-trained classifier for determining the intent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 10, the steps, “further comprising: determining a plurality of clusters of communications, wherein each cluster in the plurality of clusters of communications corresponds to a type of event; determining that the communication is not mapped to any one of the plurality of clusters of communications; determining a particular event type corresponding to the communication; and generating a particular cluster for the particular event type.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “further comprising: accessing a plurality of user interaction datasets associated with respective ones of a plurality of interactions between a plurality of communication devices and the service provider server,  determining a corresponding intent of each of the plurality of interactions from extracted features associated with each of the plurality of interactions using the machine learning-trained classifier; and classifying each of the plurality of interactions as a respective category of the plurality of actionable insight categories based at least in part on the corresponding intent of the interaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The communication devices is recited at a high level of generality in the claim such that it amounts to applying the abstract idea using this generic component.
In claim 30, the steps, “selecting, from one of a plurality of feature extraction algorithms, a feature extraction algorithm based on a comparison of performance metrics associated with the plurality of feature extraction algorithms; applying the selected feature extraction algorithm to the user interaction data; extracting a plurality of textual data features from the textual data; and extracting a plurality of audio data features from the audio data”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1-8, 11, 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. U.S. Patent Application Publication Number (2016/0099963 A1) in view of Yoon et al. U.S. Patent Application Publication Number (2018/0102938 A1) and further in view of Jakobsson et al. U.S. Patent Application Publication Number (2018/0152471 A1).
Regarding Claim 1,     
Mahaffey teaches a method, comprising:
obtaining, by one or more hardware processors, user interaction data corresponding to a communication from a  first communication device of a user to a service provider server, wherein the communication is regarding a user account with the service provider server (See at least [0331-0332], “to ensure that mobile communications device 3501 has authority to access server 3551, and/or to verify the identity of mobile communications device 3501, device 3501 may send one or more identifiers or authentication credentials to server 3551”) ; 
extracting, by the one or more hardware processors from the user interaction data, a plurality of features comprising one or more of textual data features or audio data features (See at least [0818-0819], audio data); 
grouping, by the one or more hardware processors, the communication with a plurality of past communications that is associated with the intent (See at least [0432-0434], grouping information); 
determining, by the one or more hardware processors, a risk level for the communication based on the anomaly (See at least [0490], a risk level); 
However, Mahaffey does not explicitly teach,
determining, by the one or more hardware processors, an intent of the communication using a machine learning-trained classifier based on the plurality of features; 
assigning, by the one or more hardware processors, each of the plurality of past communications and the communication to one or more clusters from a plurality of clusters using one or more clustering algorithms;
identifying, by the one or more hardware processors and from the plurality of clusters, a particular cluster to which the communication is assigned;
deriving, by the one or more hardware processors, one or more common attributes shared by past communications within the particular cluster; 
detecting, by the one or more hardware processors, an anomaly associated with the particular cluster based on the one or more common attributes ;
restricting, by the one or more hardware processors, the user from accessing one or more services of the service provider server through the user account based on the risk level. 
Yoon, however, teaches,
assigning, by the one or more hardware processors, each of the plurality of past communications and the communication to one or more clusters from a plurality of clusters using one or more clustering algorithms (See at least [0009], [0033], “each of multiple machine-generated data records (e.g., log messages) may be assigned to a cluster that is representative of the content and/or structure of the machine-generated data record”);
Both Mahaffey and Yoon are in the same technical field of analyzing risks based on previously observed communications. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mahaffey to incorporate the disclosure of Yoon.  The motivation for combining these references would have been to automatically categorize multi-component machine-generated data records, such as log messages (Yoon, [0008]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Mahaffey and Yoon do not explicitly teach,
determining, by the one or more hardware processors, an intent of the communication using a machine learning-trained classifier based on the plurality of features;
identifying, by the one or more hardware processors and from the plurality of clusters, a particular cluster to which the communication is assigned ;
deriving, by the one or more hardware processors, one or more common attributes shared by past communications within the particular cluster ;
detecting, by the one or more hardware processors, an anomaly associated with the particular cluster based on the one or more common attributes;
restricting, by the one or more hardware processors, the user from accessing one or more services of the service provider server through the user account based on the risk level.
Jakobsson, however, teaches,
determining, by the one or more hardware processors, an intent of the communication using a machine learning-trained classifier based on the plurality of features (See at least [0118], “Machine learning may be utilized to automatically detect sources of and properties that are characteristic of authentic messages from the sender using historical information about messages previously sent by or on behalf of the sender”); 
identifying, by the one or more hardware processors and from the plurality of clusters, a particular cluster to which the communication is assigned (See at least [0033], [0034], [0051], “using past observation data generated by profiling past messages from the sender to the specific recipient of the message, various data and statistics as well as clusters of metadata/configurations/content of messages that are likely to be observed together in combination in a message from the sender can be determined”);
deriving, by the one or more hardware processors, one or more common attributes shared by past communications within the particular cluster (See at least [0051-0052], “using past observation data generated by profiling past messages from the sender, statistics on the commonality of various combinations of metadata/configurations/content of messages have been determined”); 
detecting, by the one or more hardware processors, an anomaly associated with the particular cluster based on the one or more common attributes (See at least [0039], [0051-0052], “messages sent by the account are to be analyzed based on past observations about typical messages sent by the sender and the degree to which a newly received message from the sender deviates from what has been typically observed about messages sent by the account of the sender”); 
restricting, by the one or more hardware processors, the user from accessing one or more services of the service provider server through the user account based on the risk level (See at least [0052-0054], blocking access to the account).
 Mahaffey, Yoon and Jakobsson are in the same technical field of analyzing risks based on previously observed communications. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mahaffey and Yoon to incorporate the disclosure of Jakobsson.  The motivation for combining these references would have been to minimize a security risk associated with the message (Jakobsson, [0027]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,     
The combination of Mahaffey, Yoon and Jakobsson teaches the limitations of claim 1,
In addition, Jakobsson teaches,
in response to detecting the anomaly, performing a second authentication process with the user via the first communication device for accessing the user account (See at least [0060-0061], authenticating action).
Regarding Claim 3,     
The combination of Mahaffey, Yoon and Jakobsson teaches the limitations of claim 1,
In addition, Jakobsson teaches,
wherein the detecting the anomaly comprises: 
determining whether a unique pattern of activities in the particular cluster corresponds to a malicious activity (See at least [0046], “if the communication pattern is similar to that of previously identified malicious senders”).
Regarding Claim 4,     
Mahaffey teaches,
determining one or more anomalies in the plurality of clusters (See at least [0039], [0051-0052], determining anomalies);
determining whether the one or more anomalies exceed a threshold number of anomalies (See at least [0881], exceeds a threshold number);
generating a report indicating the one or more anomalies when the one or more anomalies exceed the threshold number of anomalies (See at least [0879], a report);
transmitting the report to a second communication device (See at least [0879-0880]).
Regarding Claim 5,     
Mahaffey teaches,
wherein the obtaining the user interaction data comprises: obtaining textual data associated with a first type of interaction from a first data structure in a data repository communicably coupled to the service provider server (See at least [0819], textual data) ;
 obtaining audio data associated with a second type of interaction from a second data structure in the data repository (See at least [0819], audio data);
generating the user interaction data based on combining the textual data with the audio data, wherein the textual data and the audio data correspond to different portions of the user interaction data (See at least [0819], combination).
Regarding Claim 6,     
Mahaffey teaches,
selecting from a plurality of feature extraction algorithms, a feature extraction algorithm based on a comparison of performance metrics based on a comparison of performance metrics associated with the plurality of feature extraction algorithms (See at least [0479], [0818-0819], selecting feature extraction algorithms);
 applying the selected feature extraction algorithm to the user interaction data (See at least [0479], [0331-0332]);
extracting a plurality of textual data features from the textual data (See at least [0819], [0838]);
extracting a plurality of audio data features from the audio data (See at least [0166], [0819], audio data).
 Regarding Claim 7,
The combination of Mahaffey, Yoon and Jakobsson teaches the limitations of claim 1,
In addition, Jakobsson teaches,
selecting one of a plurality of machine learning-trained classifiers based on a comparison of performance metrics associated with the plurality of machine learning-trained classifiers, wherein the intent of the communication is determined using the selected one of the plurality of machine learning-trained classifiers (See at least [0115], [0118], machine learning-trained classifiers).
Regarding Claim 8,
The combination of Mahaffey, Yoon and Jakobsson teaches the limitations of claim 1,
In addition, Jakobsson teaches,
generating a plurality of machine learning-based networks corresponding to a plurality of actionable insight categories (See at least [0048], [0051-0052], [0118]).
Regarding Claim 11,
The combination of Mahaffey, Yoon and Jakobsson teaches the limitations of claim 1,
In addition, Mahaffey teaches,
accessing a plurality of user interaction datasets associated with respective ones of a plurality of interactions between a plurality of communication devices and the service provider server (See at least [0330-0332], interactions between a plurality of communication devices and the service provider server);
classifying each of the plurality of interactions as a respective category of the plurality of actionable insight categories based at least in part on the corresponding intent of the interaction  (See at least [0432-0434], [0446], “As part of analyzing a data object, it may be desirable for server 3551 to characterize it and/or categorize it”).
Jakobsson teaches,
determining a corresponding intent of each of the plurality of interactions from extracted features associated with each of the plurality of interactions using the machine learning-trained classifier (See at least [0118], machine learning-trained classifier);
Regarding Claims 21 and 26,    
Claims 21 and 26 are substantially similar to claim 1 and hence rejected on similar grounds. In addition, claim 26 recites a non-transitory machine-readable medium which is inherent in the disclosure of Mahaffey.
Regarding Claims 22-25,    
Claims 22-25 are substantially similar to claims 2-5 respectively and hence rejected on similar grounds.
Regarding Claims 27 and 30,    
Claims 27 and 30 are substantially similar to claim 6 and hence rejected on similar grounds.
Regarding Claim 28,    
Claim 28 is substantially similar to claim 7 and hence rejected on similar grounds.
5.	Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey in view of Yoon in view of Jakobsson and further in view of Farivar et al. U.S. Patent Number (10,872,344 B2).
Regarding Claims 9 and 29,
The combination of Mahaffey, Yoon and Jakobsson teaches the limitations of claims 8 and 26 respectively.
However, Mahaffey, Yoon and Jakobsson combined do not explicitly teach,
training each of the plurality of machine learning-based networks with a respective training dataset, the respective training dataset comprising labeled interaction data indicating what information pertains to which of the plurality of actionable insight categories selecting, from the plurality of machine learning-based networks, a particular machine learning-based network to be, the machine learning-trained classifier for determining the intent. 
Farivar, however, teaches,
training each of the plurality of machine learning-based networks with a respective training dataset to form a plurality of machine learning-trained classifiers, the respective training dataset comprising labeled interaction data indicating what information pertains to which of the plurality of actionable insight categories selecting, from the plurality of machine learning-trained classifiers, the machine learning-trained classifier for determining the intent (See at least Column 3, lines 39-67 to Column 4, lines 1-16, training machine learning based networks).
Mahaffey, Yoon, Jakobsson and Farivar are in the same technical field of analyzing risks based on previously observed communications. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mahaffey, Yoon and Jakobsson to incorporate the disclosure of Farivar. The motivation for combining these references would have been to evaluate risks of electronic transactions (Farivar, See at least Column 10, lines 1-10).  Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Response to Arguments 
6.       Applicant's arguments filed dated 04/05/2022 have been fully considered but they are not persuasive due to the following reasons: 
7.       With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 11-13), Applicant states that “when viewed as a whole, amended claim 1 integrates the abstract idea into a practical application.”
          Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The improvements discussed in the amended claim 1 is simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The limitations of the amended independent claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of hardware processors, a service provider server, a first communication device, a machine learning-trained classifier and clustering algorithms to be generic computer elements (see Fig. 1, Fig. 3, [0038], [0051], [0074], [0083]). A service provider server, clustering algorithms and a machine learning-trained classifier, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The recited steps, in the applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For instance, network security is not recited in any of the rejected claims. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components . The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. 
8.	Applicant further argues that (on pages 13-14), “amended claim 1 can be closely analogized to Claim 1 in Example 42 of the Subject Matter Eligibility Examples.”
          The Examiner does not see the parallel between the claims of the instant case and claim 1 of Example 42 (herein after Claim 1). The claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the
message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. There are no such features in the Applicant’s claims. Therefore, the Applicants’ arguments are not persuasive.
	For these reasons and those stated in the rejections above, rejections of claims under 35 USC § 101 are maintained by the Examiner.
9.     Applicant's arguments regarding the rejection of claims 1-9, 11 and 21-30 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action. 
				Prior Art made of Record
10.     The following prior art made of record and not relied upon is considered pertinent: 
	Gupta, (U.S. 2019/0130304 A1) discloses a system to training and/or utilizing a machine learning model to generate request agnostic predicted interaction scores for electronic communications, and to utilization of request agnostic predicted interaction scores in determining whether, and/or how, to provide corresponding electronic communications to a client device in response to a request. 
                                                Conclusion
11.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                            
April 28, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 28, 2022